UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6715


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMORY TAYLOR CHILES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:05-cr-00018-FPS-JES-1; 5:07-cv-
00065-FPS-JES)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Taylor Chiles, Appellant Pro Se.  Randolph John Bernard,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emory     Taylor     Chiles        seeks    to    appeal           the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.      § 2255    (West       Supp.          2011)       motion,    and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge      issues           a     certificate          of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies      this        standard        by         demonstrating             that

reasonable      jurists       would      find      that        the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies       relief      on   procedural          grounds,          the         prisoner       must

demonstrate       both    that     the    dispositive          procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We    have   independently         reviewed      the     record          and    conclude       that

Chiles has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              Additionally,        we    construe      Chiles’s           notice       of   appeal

and    informal       brief   as    an    application          to        file    a     second   or

                                             2
successive § 2255 motion.              United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:          (1) newly discovered evidence, not previously

discoverable        by   due    diligence,       that    would        be    sufficient      to

establish      by    clear      and    convincing        evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;      or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h) (West Supp. 2011).                   Chiles’s claims do not satisfy

either of these criteria.                 Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately     presented          in    the    materials

before   the    court     and       argument     would    not    aid       the     decisional

process.



                                                                                    DISMISSED




                                             3